Citation Nr: 0119444	
Decision Date: 07/26/01    Archive Date: 07/31/01

DOCKET NO.  96-38 972	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for the residuals of a 
phrenic nerve injury, secondary to a service-connected 
disorder.

2.  Entitlement to compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 (West 1991) for additional 
disability characterized as residuals of a phrenic nerve 
injury due to surgery at a Department of Veterans Affairs 
medical facility on July 29, 1987.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel


INTRODUCTION

The veteran served on active military duty from January 1955 
to January 1977.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).

The evidence of record, to include the VA psychiatric reports 
and the reports of J. Geary, M.D., and J. Summer, M.D., dated 
from 1998 to 2000, have raised the issue of entitlement to 
service connection for a psychophysiological disorder (as 
previously rated by the VA under the provisions of 38 C.F.R. 
§ 4.132, Diagnostic Code 9501 (1995)) as a result of his 
coronary artery bypass graft in 1987, or in the alternative, 
secondary to his heart disorder.  The record also reveals a 
claim of entitlement to service connection for an anxiety 
disorder secondary to post operative residuals of a coronary 
bypass graft procedure.  These issues, however, are not 
currently developed or certified for appellate review.  
Accordingly, they are referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  Residuals of a phrenic nerve injury have not been shown 
by competent medical evidence.

2.  The veteran does not have an additional disorder 
characterized as residuals of a phrenic nerve injury as a 
result of his July 1987 surgery in a VA facility.



CONCLUSIONS OF LAW

1.  Residuals of a phrenic nerve injury are not a proximate 
result of or aggravated by a service-connected disorder.  
Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000); 38 C.F.R. § 3.310 (2000).

2.  The criteria to establish compensation benefits under 38 
U.S.C.A. § 1151, for additional disability characterized as 
residuals of a phrenic nerve injury due to a surgery at a VA 
medical facility in July 1987, have not been met.  38 
U.S.C.A. § 1151 (West 1991), Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 
C.F.R. §§ 3.358, 3.800 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

Service connection is in effect, in pertinent part, for 
arteriosclerotic heart disease, with hypertension and 
postoperative residuals of coronary artery disease, currently 
evaluated as 60 percent disabling.

The veteran's service medical records are negative for a 
phrenic nerve injury or residuals therefrom.  Hypertension 
was shown in 1974, and was treated with diet and medication.  
Subsequent to service discharge, VA records indicate that the 
veteran experienced symptoms consistent with exertional 
angina.  In May 1987, the veteran underwent an exercise 
tolerance test, which was stopped secondary to angina and 
hypotension.  He underwent cardiac catheterization in June 
1987, which found significant coronary artery disease.  On 
July 29, 1987, the veteran underwent a triple coronary artery 
bypass graft.  On the second day postoperatively, his chest 
tubes were removed without difficulty.  A follow-up chest x-
ray revealed minimal left lower lobe atelectasis.  The 
veteran was discharge on August 3, 1987, and was reported as 
progressing well.  

Thereafter, VA medical records dated in November 1987, 
indicate that the veteran complained of difficulty deep 
breathing and felt a lump on the left side of his chest.  
Physical examination revealed decreased breath sounds on the 
left side.  The assessment was arteriosclerotic heart 
disease.  In December 1987, the veteran complained of a 
constant feeling of heaviness or a "ball" in his left lower 
lung field, and the inability to take a deep enough breath.  
The veteran reported that he had been told that a "nerve to 
diaphragm" had been cut during surgery.  Examination was 
normal except there was no air movement on the left lung 
base.  A pulmonary function test showed mild airway 
obstruction; however, the examiner stated that this would not 
explain the veteran's marked dyspnea on exertion.  A reactive 
airway component could not be ruled out.  

Thereafter, in January 1988, the veteran was admitted to a VA 
facility with complaints that postoperative to his coronary 
bypass in July 1987, he felt the constant sensation that 
there was something like a "knot" or a "ball" in his left 
chest.  By afternoon and evening he felt as though this knot 
or ball had swollen and he would become short of breath, even 
with minor activity or at rest.  The veteran reported that he 
had been told that his diaphragm was paralyzed and he would 
improve over time, but it had become worse, as the symptoms 
now were apparent when he woke in the morning.  Examination 
of the chest was clear; however, breath sounds were absent at 
the low left base.  Examination of the heart revealed no 
significant murmurs or gallops, and examination of the 
extremities revealed no edema.  A chest x-ray was within 
normal limits.  Blood pressure and heart rate were normal.  
The examiners concluded that the diaphragm was the most 
likely etiology of the veteran's symptoms, and further tests 
were ordered.  The diagnoses were chest discomfort, post 
coronary artery bypass surgery, felt to be due to phrenic 
nerve injury to resultant diaphragm paralysis; and 
arteriosclerotic heart disease, status-post coronary artery 
bypass surgery.  

A VA medical report dated in February 1988, reported a 
history of coronary artery disease, status-post aortocoronary 
bypass surgery, and a history of left diaphragmatic paralysis 
due to injury to phrenic nerve.  On examination of the chest, 
there were decreased breath sounds on the left base.  The 
heart examination revealed regular heart sounds, and no 
masses.  A chest x-ray indicated no evidence of 
cardiopulmonary abnormality.  An electrocardiogram was 
unchanged from a previous electrocardiogram, with no acute 
changes seen.  Cardiac enzymes were normal, and a monitor 
showed no cardiac arrhythmia.  His medications were 
continued, with the addition of a nitroglycerin patch and 
Librium.  It was noted that his symptoms improved.  The 
diagnoses were chest discomfort, probable angina; coronary 
artery disease, status post coronary artery bypass surgery; 
history of left diaphragm paralysis; and anxiety.  

A VA medical record dated in May 1988, reported complaints of 
continued fatigue and the feeling of a heavy weight on his 
left chest that increased with activity.  The impressions 
were coronary artery disease, status post coronary artery 
bypass graft; injured left phrenic nerve; and continued 
symptoms of shortness of breath, discomfort, and depression.  
In August 1988, a VA medical record reveals complaints of 
chest pains.  The diagnoses were questionable angina 
pectoris/anxiety state; coronary artery disease, status post 
coronary artery bypass graft; and left phrenic nerve injury.  

Thereafter, a VA examination conducted in October 1988, 
reported complaints of discomfort in the left chest.  
Conventional chest films and fluoroscopy of diaphragm ruled 
out diaphragmatic paralysis due to left phrenic nerve damage.  
Elevation of the diaphragm was not shown.  It was noted that 
the veteran was taking medication for nerves.  

A private expert opinion dated in April 1989, reported that 
after reviewing the records, there was no evidence that the 
phrenic nerve was severed during the coronary artery bypass 
graft.  The expert stated that the veteran may have had a 
temporary partial paralysis of his diaphragm secondary to his 
triple coronary artery bypass graft from cooling, but it was 
not documented by chest x-rays, fluoroscopy, and pulmonary 
function tests a year subsequent to the procedure.  

VA outpatient treatment records dated in February and May 
1989, reported that the veteran had trouble sleeping, stating 
that he felt he was unable to take a "good deep breath" and 
that this feeling worsened with stress and manual work.  In 
June 1989, the veteran reported that without his psychotropic 
medications, he became symptomatic, which included a 
"tightness" and "knot-like" feeling in his chest.  The 
diagnosis was anxiety disorder, not otherwise specified.  

The veteran testified at a personal hearing before the RO in 
December 1991, that he had discomfort in his left chest like 
a lump immediately when he woke up from the coronary artery 
bypass graft in 1987.  He noted that he had difficulty taking 
a deep breath.  He was told during his first postoperative 
visit that the phrenic nerve had been nicked and that it 
would get better.  The veteran stated, however, that the more 
physical work he did, the worse the symptoms became.  He 
further testified that he had been told that the "icing" 
procedure may have damaged the phrenic nerve.  The veteran 
stated that he was given tranquilizers, but had stopped 
taking them.  He further indicated that he gets physically 
exhausted now doing things that he used to be able to do.  

A pulmonary function test conducted in August 1994, found 
moderate chest restriction.  

The veteran testified at a personal hearing before the Board 
in October 1996, that when he woke in the recovery room after 
his coronary artery bypass graft in 1987, he felt like there 
was a lump in his chest.  He stated that the feeling got 
worse over time, particularly with physical activity, and 
that the feeling had continued since his coronary artery 
bypass graft in 1987.  He indicated that he had trouble 
breathing every day since the surgery.  

In June 1998, the veteran had an abnormal exercise study with 
exercise induced chest discomfort as well as frequent 
premature ventricular contractions and evidence of reversible 
ischemia.  Thereafter, he underwent a left heart 
catheterization, coronary arteriography, left 
ventriculography, graft angiography of the saphenous vein 
graft to the obtuse marginal branch to the circumflex 
coronary artery, the right coronary artery and the left 
internal mammary artery bypass to the left anterior 
descending coronary artery and left aortogram.  A private 
cardiology report from Joyce Geary, M.D., indicated that the 
vein graft to the obtuse marginal branch of the circumflex 
and to the right coronary artery were open.  The internal 
mammary to the left anterior descending was completely 
occluded, and the left anterior descending had moderate 
disease.

In a report dated in August 1998, Dr. Geary noted the 
veteran's medical history of complaints of a sensation of 
fullness, or a lump on the left side of the chest after the 
coronary artery bypass graft in 1987.  Dr. Geary stated that 
there were different explanations offered over the course of 
the veteran's treatment for these symptoms, to include a 
possible nicking of the phrenic nerve and the possibility of 
icing the phrenic nerve with temporary paralysis.  However, 
evaluations to include a fluoroscopy of the hemidiaphragm, 
showed adequate function and obviously no paralysis of the 
phrenic nerve.  Dr. Geary commented that objectively and 
clinically, nothing had been shown to be amiss, but the 
veteran continued to have this discomfort.  It was Dr. 
Geary's opinion that   

a disability exists for him.  It 
obviously is not related to a paralysis 
of the phrenic nerve, but because of the 
discomfort that he experiences 24 hours a 
day he does function with a disability 
that has existed since the surgery, and I 
believe that this has dramatically 
affected his quality of life.   

In a private pulmonary report dated in October 1998, Jay 
Summer, M.D., reported that the veteran had atypical chest 
discomfort with associated dyspnea of uncertain etiology, 
which appeared to have been caused and temporarily related to 
his bypass surgery in 1987.  However, there was no evidence 
of radiographic abnormalities to explain these symptoms.  It 
was noted that although there was no explanation, the veteran 
was significantly affected and limited by these symptoms.  

In a report dated in October 1999, Dr. Summer stated that the 
veteran's symptoms of atypical chest pain and dyspnea 
remained unchanged and of uncertain etiology.  A pulmonary 
function test was normal, other than minimal hyperinflation.  
Dr. Summer indicated that 

in view of the temporal relationship to 
his coronary artery bypass graft I feel 
there is an etiologic relationship 
between his open heart surgery and his 
current symptoms.  He is noted to have a 
solitary pulmonary nodule.  It is unclear 
as to exactly how long this has been 
present but certainly it does not appear 
to be calcified, on review of his recent 
[computerized tomography scan].  I feel 
this may represent either a granulomatous 
process, localized area of scarring or 
even neoplasm, benign or malignant, in 
which case it could be primary or 
metastatic.  

In a report dated in October 2000, Dr. Geary stated that 
symptoms since the surgery, had resulted in a subjective 
restriction that had not been correlated with any significant 
objective findings.  Dr. Geary concluded that 

the discomfort that has been present for 
the [veteran] since the surgery, which 
probably is related to arteriosclerotic 
heart disease, but is a consequence, no 
less, of arteriosclerotic heart disease, 
gives him symptoms of less than a 3 
[metabolic equivalent] workload.  The 
ischemia is documented on the stress test 
at 8 [metabolic equivalent] of workload. 

In November 2000, Dr. Summer stated that there was a 
suggestion at one time that the discomfort the veteran felt 
in his chest was due to a possible phrenic nerve injury "but 
this has been effectively excluded."  A computerized 
tomography scan conducted in May 2000, was effectively 
normal, and 2 S-T segment scans of the electrocardiogram 
conducted in December 1999 and May 2000, failed to reveal any 
evidence of pulmonary disease.  Dr. Summer further indicated 
that he found no evidence of underlying primary pulmonary 
disease, but that the symptoms the veteran experienced were 
"real and apparently disabling to him."  


II.  Analysis

The veteran has been informed of the evidence necessary to 
substantiate his claims on appeal.  Moreover, VA has 
conducted reasonable efforts to assist him in obtaining 
evidence necessary to substantiate his claim.  The RO has 
made numerous attempts to develop the record and has obtained 
the veteran's service medical and post-service treatment 
records.  Medical opinions regarding the issues on appeal 
have been obtained.  In this respect, the RO complied with a 
Board remand dated in December 1997, and obtained additional 
treatment records, provided the veteran with examinations, 
and obtained medical opinions regarding the issues on appeal.  
See Smith v. Gober, 14 Vet. App. 199 (2000).  Finally, the 
veteran has not identified any additional, relevant evidence 
that has not been requested or obtained.  Accordingly, the 
Board finds that the duty to assist has been fulfilled.  See 
generally, Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  

A.  Service Connection

The veteran contends that he incurred a phrenic nerve injury 
during surgery for his service-connected heart disorder, and 
therefore entitlement to service connection on a secondary 
basis for residuals of a phrenic nerve injury is warranted.  

The law provides that service connection may be established 
for chronic disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (2000).  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may be established on a secondary basis for a 
disability which is shown to be proximately due to or the 
result of a service-connected disease or injury.  38 C.F.R. § 
3.310(a).  Establishing service connection on a secondary 
basis requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  

Although the veteran contends that the symptoms and resultant 
functional limitations subsequent to the 1987 coronary artery 
bypass graft are due to an injury to the phrenic nerve during 
that procedure, the preponderance of the competent medical 
evidence of record is against this claim.  The veteran is 
competent to establish the occurrence of an injury by his 
observations; accordingly, the Board does not doubt his 
statements as to the symptoms he has experienced since his 
1987 coronary artery bypass graft.  Nevertheless, his sworn 
testimony and other statements are not competent evidence to 
establish the etiology of his chest discomfort.  Medical 
diagnosis and causation involve questions that are beyond the 
range of common experience and common knowledge and require 
the special knowledge and experience of a trained physician.  
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

In the instant case, the veteran underwent a triple coronary 
artery bypass graft as the result of his service-connected 
heart disorder.  Although a phrenic nerve injury was 
considered as a possible cause of the veteran's chest 
discomfort subsequent to his 1987 coronary artery bypass 
graft, that diagnosis has been ruled out by subsequent 
evaluations and examinations, to include a fluoroscopy of the 
hemidiaphragm conducted in 1988, which showed adequate 
function and no paralysis of the phrenic nerve.  VA and 
private medical evidence have since found no objective 
clinical evidence of a phrenic nerve disorder.  As such, 
entitlement to service connection for residuals of a phrenic 
nerve injury, secondary to a service-connected disability is 
not warranted.

B.  38 U.S.C.A. § 1151

Pursuant to 38 U.S.C.A. § 1151, where a veteran suffers 
injury or aggravation of an injury as a result of VA 
hospitalization or medical or surgical treatment, not the 
result of his own willful misconduct or failure to follow 
instructions, and the injury or aggravation results in 
additional disability or death, then compensation, including 
disability, death, or dependency and indemnity compensation, 
shall be awarded in the same manner as if the additional 
disability or death were service-connected.  See also 38 
C.F.R. §§ 3.358(a), 3.800(a).

The regulations provide, in pertinent part, that, in 
determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury on which the claim for compensation is based is 
compared with the physical condition subsequent thereto.  38 
C.F.R. § 3.358(b)(1).  With regard to medical or surgical 
treatment, the veteran's physical condition prior to the 
disease or injury is the condition which the medical or 
surgical treatment was intended to alleviate.  38 C.F.R. § 
3.358(b)(1)(ii).  Compensation is not payable if additional 
disability or death is a result of the continuance or natural 
progress of the injury or disease for which the veteran was 
hospitalized and/or treated.  38 C.F.R. § 3.358(b)(2).

Further, the additional disability or death must actually 
result from VA hospitalization or medical or surgical 
treatment, and not be merely coincidental therewith.  38 
C.F.R. § 3.358(c)(1).  In the absence of evidence satisfying 
this causation requirement, the mere fact that aggravation 
occurred will not suffice to make the additional disability 
or death compensable.  38 C.F.R. § 3.358(c)(2).

In addition, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran or, in appropriate cases, the veteran's 
representative.  38 C.F.R. § 3.358(c)(3).  "Necessary 
consequences" are those which are certain or intended to 
result from the VA hospitalization or medical or surgical 
treatment.  Id.  Consequences otherwise certain or intended 
to result from a treatment will not be considered uncertain 
or unintended solely because it had not been determined, at 
the time consent was given, whether that treatment would in 
fact be administered.  Id. 

Earlier interpretations of 38 U.S.C.A. § 1151 and 
implementing regulations required evidence of negligence on 
the part of VA, or the occurrence of an accident or an 
otherwise unforeseen event.  See, e.g., 38 C.F.R. § 
3.358(c)(3).  Those regulatory provisions were invalidated by 
the United States Supreme Court.  Brown v. Gardner, 513 U.S. 
115 (1994).  Thereafter, Congress amended 38 U.S.C.A. § 1151, 
effective for claims filed on or after October 1, 1997, to 
preclude benefits in the absence of evidence of VA negligence 
or an unforeseen event.  See Pub. L. No. 104-204, § 422(a), 
110 Stat. 2926 (1996).  The claim on appeal herein was filed 
before October 1997.  Thus, neither evidence of an unforeseen 
event nor evidence of VA negligence would be required in 
order for this claim to be granted.

As noted above, although a phrenic nerve injury was 
considered as a possible cause of the veteran's chest 
discomfort subsequent to his 1987 coronary artery bypass 
graft, that diagnosis has been ruled out by subsequent 
evaluations and examinations.  A fluoroscopy of the 
hemidiaphragm conducted in 1988 showed adequate function and 
no paralysis of the phrenic nerve.  VA and private medical 
evidence have found no objective clinical evidence as to the 
etiology of the veteran's complaints.  As such, compensation 
under 38 U.S.C.A. § 1151, for additional disability 
characterized as residuals of a phrenic nerve injury due to a 
surgery at a VA medical facility on July 29, 1987, is not 
warranted.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, in reaching this decision the Board offers no 
opinion whether the appellant has a different disorder that 
is related to his arteriosclerotic heart disease, or to the 
surgery performed in 1987.  Moreover, the Board holds that 
this decision is strictly limited to the questions over which 
the Board may exercise appellate jurisdiction, and which are 
stated on the title page of this decision.


ORDER

Service connection for residuals of a phrenic nerve injury is 
denied.  Compensation under 38 U.S.C.A. § 1151, for 
additional disability characterized as residuals of a phrenic 
nerve injury due to a surgery at a VA medical facility on 
July 29, 1987, is denied.

		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 

